Citation Nr: 1550895	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-19 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include, mood disorder, psychotic disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for hemorrhoids.

3.  Entitlement to service connection for dysphonia.

4.  Entitlement to a compensable initial disability rating for allergic rhinitis.

5.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and S.D.


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran had active service from September 1978 to February 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing before the undersigned Veterans Law Judge was held in September 2015.  A transcript of the hearing has been associated with the claim file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, and a compensable disability rating for hemorrhoids.  After a careful review of the evidence, the Board finds that additional development is needed prior to deciding the claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.

The record shows that the Veteran has been in receipt of disability benefits form the Social Security Administration (SSA) since 2012, in part, due to PTSD and other psychiatric conditions.  While the record contains a copy of the decision awarding SSA benefits, it is unclear if copies of all the records available to the SSA have been associated with the claims file.  These outstanding records are possibly relevant to the veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Accordingly, an attempt should be made to obtain such records.  38 C.F.R. § 3.159(c)(2).  

Furthermore, the Veteran has stated, at the hearing and during VA outpatient treatment, specifically in November 2010, that he was receiving treatment at the Vet Center.  A review of the file shows that no Vet Center records have been obtained.  Moreover, at the hearing, the Veteran testified he was being treated at the Tallahassee VA Medical Center as recently as August 2015.  The most recent VA outpatient treatment records associated with the claim file are from June 2014.  On remand all outstanding relevant treatment records from June 2014 should be obtained.  

In regards to the hemorrhoids, the Veteran was last examined in August 2009.  At the time, no evidence of thrombosed hemorrhoids was found.  At the hearing, the Veteran testified that he has now been told he needs surgery for his hemorrhoids, that his hemorrhoids keep him from sleeping, and that he can sit for no more than an hour due to the pain associated with the hemorrhoids.  This symptomatology indicates there has been a possible worsening of the hemorrhoids.  The Veteran should be afforded a VA examination to assess the current severity of his diabetic cataracts.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Finally, the Board notes that in an August 2014 rating decision, the RO denied service connection for dysphonia, and per planus; and granted service connection for allergic rhinitis with a noncompensable evaluation.  The Veteran disagreed with the decision in September 2014.  A statement of the case (SOC) has not yet been furnished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2014).  A remand is therefore required so that a SOC can be issued with respect to that issue.  The Board acknowledges that this is a paperless appeal and that, in some instances, the AOJ may be in the process of adjudicating outstanding claims.  In cases where it is clear from a review of the claim file, that the AOJ is actively working on pending claims, the Board will not assume jurisdiction of the claims.  However, a review of the claim file shows that the RO has taken no action with regards to these issues since the Veteran disagreed with the denial of service connection over a year ago.  Therefore, the Board finds that a remand for an SOC is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the veteran including any medical records that Social Security has regarding the veteran.  These records should be associated with the claims file.  Any negative search must be documented in the claims folder.

2.  Contact the Veteran and request that he provide the dates and exact location of the Vet Center where he received treatment for his claimed disabilities.  After receipt of the information, the AOJ should obtain all identified relevant treatment record.  All efforts to obtain the records should be clearly documented in the claim file.

3.  Obtain and associate with the claim file all VA treatment records for treatment of the hemorrhoids and any mental health treatment from the Tallahassee VA Medical Center since June 2014.

4.  After the above development has been completed, schedule a VA examination to evaluate the current severity of the service-connected hemorrhoids.  The claims folder, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically discuss whether the hemorrhoids are mild or moderate in nature; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or manifested by persistent bleeding and with secondary anemia, or with fissures.  The examiner should also indicate the effect the hemorrhoids have, if any, on the Veteran's current level of occupational impairment.

5.  Furnish the Veteran with a Statement of the Case on the issues of service connection for dysphonia and pes planus, and entitlement to a compensable disability rating for allergic rhinitis.  If this appeal is perfected, return the case to the Board.

6.  Thereafter, readjudicate the claims for service connection for an acquired psychiatric disorder, and the disability rating for hemorrhoids.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




